Citation Nr: 9930647	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1978 and received an Under Honorable Conditions discharge.  
He also has verified service from May 1981 to January 1982, 
which the service department has reported includes only 
almost three months active duty service, and the record 
indicates that the veteran received a discharge characterized 
as Under Conditions Other Than Honorable for this period of 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which found no new and 
material evidence to reopen a claim of entitlement to service 
connection for a nervous condition.  In December 1997 the RO 
recharacterized the issue as entitlement to service 
connection for paranoid schizophrenia, and in March 1999 the 
RO again recharacterized the issue as entitlement to service 
connection for an acquired psychiatric disorder.  However, 
regardless of the RO disposition of the claim, the issue of 
new and material evidence must be addressed in the first 
instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).


FINDINGS OF FACT

1.  By an unappealed decision in July 1987 the RO denied 
entitlement to service connection for a nervous disorder.

2.  In rating decisions dated in January 1993, December 1994, 
and March 1995, the RO found that no new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  

3.  Evidence associated with the claims file subsequent to 
the RO's March 1995 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.

4.  There is medical evidence of record which asserts that 
the veteran has an acquired psychiatric disorder which is 
related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The RO's March 1995 rating which declined to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder has been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for an acquired psychiatric disorder.  However, the RO 
previously had considered this claim and denied entitlement 
to the benefit sought in a July 1987 rating decision.  The 
denial was based upon the RO's finding of the absence of a 
causal connection between a psychiatric disorder and the 
veteran's period of active service, and on the fact that the 
evidence of record at that time reflected a diagnosis of a 
personality disorder only.  The July 1987 decision became 
final when the veteran declined to initiate an appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

The Board notes that the veteran has since attempted to 
reopen the previously denied claim.  In this regard, the 
Board notes that the veteran's claim for service connection 
for a nervous disorder was denied by the RO again in January 
1993.  The RO found that submitted medical evidence did not 
relate the veteran's current psychiatric disorder to the 
veteran's military service.  The Board observes that the 
medical evidence at that time included diagnoses of 
borderline personality disorder and intermittent explosive 
disorder; conversion disorder; psychotic disorder; depressive 
disorder; anxiety neurosis; rule out schizophrenia; rule out 
major depressive disorder with psychotic features; and rule 
out organic brain syndrome.  The veteran did file a notice of 
disagreement as to this determination, and a statement of the 
case was furnished the veteran by the RO in April 1993.  
However, the veteran failed to perfect his appeal of this 
determination.  Thus, the January 1993 determination became 
final.  Id.

In 1994, the veteran again attempted to reopen his claim for 
service connection for an acquired psychiatric disorder.  The 
RO denied his claim by rating decisions dated in December 
1994 and in March 1995.  The veteran was provided notice of 
these determinations in January 1995 and in March 1995, 
respectively.  Additional evidence was received by the RO, 
and the claim again denied in May 1995.  Following notice of 
this determination in May 1995 and information to the veteran 
concerning his appellate rights, however, the veteran filed a 
notice of disagreement which was received by the RO in April 
1996.  Clearly, the April 1996 notice of disagreement is not 
timely as to either the December 1994 or the March 1995 
determination and, as such, those determinations are final.  
However, the Board finds that the April 1996 notice of 
disagreement could be interpreted as a timely disagreement as 
to the May 1995 determination, and thus, conferring 
jurisdiction over this appeal to the Board.  The Board finds 
that this is a reasonable interpretation of the development 
of this case.  

The VA may reopen and readjudicate a final decision only upon 
a finding of new and material evidence.  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.156(a) (1998); see Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material, it then determines whether 
the claim is well grounded.  Winters v. West, 12 Vet. App. 
203, 206-07 (1999) (en banc).  The VA then evaluates a well-
grounded claim on the merits after ensuring fulfillment of 
the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's July 1987 
decision included the veteran's service medical records, an 
October 1978 VA mental examination, a May 1987 evaluation by 
a private chiropractor and private psychiatric examination 
and treatment reports and evaluations from February 1979 to 
September 1985.  Evidence added to the record after the July 
1987 decision and through March 1995 includes numerous VA 
medical reports documenting a myriad of psychiatric 
diagnoses, some of which are set forth above, and private 
medical records of treatment and hospitalization, which 
include diagnoses of chronic anxiety and depression, 
depressive disorder, history of schizoaffective disorder, and 
psychosis, not otherwise specified.  None of these records 
provide medical evidence of a causal nexus between a current 
psychiatric disorder and the veteran's period of active 
service.

However, subsequent to the March 1995 decision, additional 
evidence was submitted to include VA and private medical 
records, Social Security Administration records from March 
1984 to January 1997 and the transcript of the veteran's 
January 1999 RO hearing.  Included with this material is a 
December 1996 report of a VA examination diagnosing the 
veteran with schizo-affective disorder and an August 1996 
letter from a private psychiatrist who treated the veteran 
stating that his "current diagnosis of Unspecified Psychosis 
. . . began while he was serving in the military."  The 
letter is new and material because it is neither cumulative 
nor redundant of previously submitted materials and because 
it purports to provide a necessary element of the veteran's 
claim -- heretofore missing evidence of a nexus between at 
least one of the veteran's current psychiatric diagnoses and 
the veteran's military service.  With the submission of new 
and material evidence, the veteran's claim is thus, reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board further 
finds that the diagnosis of a current mental disorder 
provided by the December 1996 VA examination report and the 
psychiatrist's letter purporting to link a current mental 
disorder to the veteran's period of active service are 
sufficient to render the claim plausible and capable of 
substantiation.  Therefore, the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498, 505-06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) 
(per curiam).

After reopening the veteran's claim and finding it to be well 
grounded, the next step in the Board's analysis is to 
evaluate the claim on the merits after ensuring fulfillment 
of the duty to assist.  38 U.S.C.A. § 5107; Winters v. West, 
12 Vet. App. at 206-07.  However, for the reasons articulated 
in the REMAND portion of this decision, the Board finds this 
appeal must be developed further before a decision on the 
merits is appropriate.


ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder; the claim is granted to this 
extent only.


REMAND

Although the August 1996 psychiatrist's letter, as set forth 
above, appears to provide a causal nexus between a current 
psychiatric disorder and the veteran's period of active 
service, the basis for the psychiatrist's opinion is unclear.  
In this regard, the Board notes first that the opinion is 
merely a simple conclusory statement, unsupported by a 
discussion applying medical principles to the veteran's 
particular symptomatology and unsupported by a discussion of 
the particular facts of this case.  Therefore, it is 
impossible for the Board to evaluate the credibility and 
weight to be accorded this opinion.  Second, although the 
letter states that the opinion followed review of "pages and 
pages of medical records from several different sources" it 
does not identify which pages of the voluminous record the 
psychiatrist reviewed.  Therefore, the Board cannot determine 
whether the psychiatrist had reviewed the veteran's service 
medical records and the large body of post-service medical 
evidence. 

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the Board may not 
refute expert medical conclusions in the record with its own 
unsubstantiated medical conclusions; if the medical evidence 
of record is insufficient, or of doubtful weight or 
credibility, the Board may supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises in its decisions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board finds 
that such a scenario is presented in this instant appeal.  

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should determine if it is 
necessary to make a formal determination 
regarding the veteran's entitlement to VA 
benefits based on the character of the 
veteran's discharge from his second 
period.  The veteran should be provided 
with notice of the determination.  
Depending upon the outcome of the 
determination, the RO should ensure that 
the examiner who conducts the VA 
examination requested below in paragraph 
number two (2) has accurate information 
concerning the relevant periods of the 
veteran's active duty. 

2.  The RO should afford the veteran a 
psychiatric examination to ascertain the 
nature, severity, and etiology of a 
current mental disorder, if any.  The 
examiner should undertake all appropriate 
evaluations, studies and tests.  The 
examiner also should report complaints 
and clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder, if any.  The examiner is 
further requested to review records 
associated with the claims file and to 
provide comment and opinion, if possible, 
as to whether it is at least as likely as 
not that a current acquired psychiatric 
disorder is causally related to the 
veteran's period of active service.  The 
examiner is also requested to discuss 
these findings in light of the August 
1996 opinion of the private psychiatrist.  
All opinions must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important that 
each disability be viewed in relation to 
its history, 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or the 
claims file itself must be made available 
to the examiner for review.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder on a de 
novo basis.  If the RO denies the benefit 
sought on appeal, it should issue a 
supplemental statement of the case and 
provide the veteran with a reasonable 
time within which to respond.  The RO 
then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals






